Name: Commission Regulation (EC) NoÃ 498/2006 of 28 March 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 29.3.2006 EN Official Journal of the European Union L 91/1 COMMISSION REGULATION (EC) No 498/2006 of 28 March 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 29 March 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 28 March 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 98,7 204 50,0 212 102,0 999 83,6 0707 00 05 052 137,9 628 155,5 999 146,7 0709 90 70 052 119,0 204 54,7 999 86,9 0805 10 20 052 72,3 204 46,0 212 50,4 220 41,9 624 67,0 999 55,5 0805 50 10 624 66,0 999 66,0 0808 10 80 388 76,0 400 126,1 404 92,9 508 82,3 512 74,8 528 90,2 720 81,9 999 89,2 0808 20 50 388 83,2 512 60,9 528 73,6 720 43,0 999 65,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.